DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 11/19/2020. It is noted, however, that applicant has not filed a certified copy of the IN202041050302 application as required by 37 CFR 1.55.
​
Information Disclosure Statement
Examiner acknowledges that no information disclosure statement (IDS) is submitted.

Claim Objections
Claims 7-8 are objected to because of the following informalities:  Claims 7-8 have “;” end of the last line of claim 7 and claim 8.  “;” should be replaced with “.” At the end of the last line of each of the claims 7 and 8. Appropriate correction is required.
Claim 8 recites “a angle” in line 6 of claim 8. The phrase “a angle” should be replaced with “an angle.” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 7: a range generator generating
Claim 7: a polar convertor operative to
Claim 7: a logarithmic (Log) convertor operative to
Claim 8: a decompressor operative to
Claim 8: a doppler generator operative to
Claim 8: a angle generator operative to
A specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function.
The following have been identified as the structure for a range generator, a polar convertor, a logarithmic (Log) convertor, a decompressor, a doppler generator, a angle generator:
¶[0024] of the published specification describes that the processor 130 comprises signal conditioner to perform signal conditioning operations and provides the conditioned RF signal for digital processing. The memory 150 may store RF signal like samples of the reflected RF signal for processing. The processor 130 may temporarily store received data, signal samples, intermediate data, results of mathematical operations, etc., in the memory 150. In an embodiment, processor 130 may comprise group of signal processing blocks each performing the specific operations on the received signal and together operative to detect object and its characteristics/properties. 
Range generator 250, Doppler Generator 280, Decompressor 275 are shown in Figure 2. Therefore, there is sufficient structure for a range generator, a decompressor, a doppler generator.
As shown in Figure 6A, the data compressor 260 converts each range value to a polar form comprising amplitude and phase values (paragraph 37). Therefore there is sufficient structure for a polar convertor.
¶[0038-40] of the published specification describes that in block 620, the data compressor 260 performs the logarithmic operation on each polar range. Therefore there is sufficient structure for a logarithmic (Log) convertor.
¶[0034] of the published specification describes that the beamformer 290 determines the angle of arrival of the reflected RF signal to determine the elevation and Azimuth angle of object 110. The beamformer 290 may fetch the output of doppler processed data corresponding to the ranges 510A-T across M antenna and may perform FFT to determine the angle of arrival. Therefore there is sufficient structure for a angle generator.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “quantising the plurality of logarithmic values of the plurality of ranges with a first bit width that is fewer than a second bit width in the first data form.” The instant application merely recites “determining a plurality of logarithmic values of the plurality of ranges in the polar form, quantising the plurality of logarithmic values of the plurality of ranges with a first bit width that is fewer than a second bit width in the first data form” (paragraph 9), a first number of bits representing each range in the plurality of ranges is higher than the second number of bits representing the Log values (paragraph 12). It is not understood within the meets and bounds of the specification if “a first bit width and “a second bit width” represents bit width of magnitude and phase respectively in each of the logarithmic value of the plurality of values, or bit widths of amplitude or phase of several logarithmic values of several samples.
Claims 2-6 depends directly or indirectly on independent claim 1 and is therefore also rejected. 
Claim 6 recites “a third bit width and quantising the phase part with a fourth bit width.” It is not clear if “a third bit width” and “a fourth bit width” same size or different size. Also claim 6 indirectly depends on independent claim 1. It is further not clear if a third bit width” or “a fourth bit width” of claim 6 are same size or different size than “a first bit width” and “a second bit width” recited in claim 1. The applicant needs to clarify.
Claim 9 recites “a first number of bits representing each range in the plurality of ranges is higher than the second number of bits representing the Log values.” The instant application merely recites a first number of bits representing each range in the plurality of ranges is higher than the second number of bits representing the Log values (paragraph 12). It is not understood within the meets and bounds of the specification if “a first number of bits” and “a second number bit” represents number of bits for magnitude and phase respectively in each of the logarithmic value of the plurality of values, or bit widths of amplitude or phase of several logarithmic values of several samples.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are purely math in generic computer hardware.
Claim 1 refers “method” to perform “converting”, “determining”, “storing”, and “quantizing”, which could be implemented in human mind or in software. Therefore, claim 1 is not patent eligible under 35 U.S.C. 101.
Claims 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are purely math in generic computer hardware.
Claim 7 refers “system” to perform “generating”, “convert”, “storing”, which could be implemented in in software. Therefore, claim 7 is not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ursula et al. (DE 19822848 A1) [English translation], and further in view of Bekooji et al. (US 2021/0396840).
Regarding independent Claim 1, Ursula et al. (‘848) discloses “a method of data compression in a radar system (page 2 paragraph 2: each SAR processing mainly consists of distance compression) comprising: 
converting a plurality of ranges in a first data form into a polar form (page 2 paragraph 6: each SAR processing mainly consists of distance compression... to capture the high dynamics of the data, both Real as well as imaginary part with 32 bits per sample saves; page 4 last paragraph: the complex SAR data are converted from the Cartesian format to polar format); 
determining a plurality of logarithmic values of the plurality of ranges in the polar form (page 3 paragraphs 5-6: phase and amplitude according to the different characteristics which compresses data using various algorithms... the resulting coefficients are logarithmic and divided into small blocks); 
quantising the plurality of logarithmic values of the plurality of ranges with variable bit widths in the first data form (page 3 paragraphs 6-7: the individual blocks are compressed with an adaptive linear quantizer...the step size of the quantizer adapts to the dynamics of the respective block...depending on the required compression onsgrad becomes the number of steps of the linear quantizer and there with the number of bits per sample varies)”.  
Ursula et al. (‘848) does not explicitly disclose quantizing ranges with “a first bit width that is fewer than a second bit width” in the first data form.
Bekooji et al. (‘840) relates to data compression in a radar transceiver system. Bekooji et al. (‘840) teaches quantizing ranges with “a first bit width that is fewer than a second bit width” in the first data form (Figure 3: 310 range bin 1 Exp bit width is less than Mantissa bit width).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of data compression of Ursula et al. (‘848) with the teaching of Bekooji et al. (‘840) to identify targets more efficiently by reducing memory requirements (Bekooji et al. (‘840) – paragraph 5). In addition, both the prior art references, (Ursula et al. (‘848) and Bekooji et al. (‘840)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, compressing and decompressing radar data via floating-point numbers.  
Regarding Claim 2, which is dependent on independent claim 1, Ursula et al. (‘848)/Bekooji et al. (‘840) discloses the method of data compression of claim 1. Ursula et al. (‘848) further discloses “the first data form is a complex number of a form Ri +jRq, in that Ri is an in-phase component and Rq is a quadrature component of the complex number (page 2 paragraph 6: each SAR processing mainly consists of distance compression... to capture the high dynamics of the data, both Real as well as imaginary part with 32 bits per sample saves)”.  
Regarding Claim 3, which is dependent on claim 2, Ursula et al. (‘848)/Bekooji et al. (‘840) discloses the method of data compression of claim 2. Ursula et al. (‘848) further discloses “the polar form is 
    PNG
    media_image1.png
    26
    39
    media_image1.png
    Greyscale
, in that, 
    PNG
    media_image2.png
    19
    22
    media_image2.png
    Greyscale
representing the magnitude (amplitude) and 
    PNG
    media_image3.png
    21
    17
    media_image3.png
    Greyscale
 representing the phase derived from the complex number (page 4 last paragraph: the complex SAR data are converted from the Cartesian format to polar format. 32 bits per sample are obtained for amplitude and phase; claim 2: the data present in complex signal format with real and imaginary part of the SAR processing are converted block by block into polar coordinates with amplitude value and phase value)”.  
Regarding Claim 4, which is dependent on claim 3, Ursula et al. (‘848)/Bekooji et al. (‘840) discloses the method of data compression of claim 3. Ursula et al. (‘848) further discloses “the plurality of logarithmic values corresponds to 
    PNG
    media_image4.png
    24
    86
    media_image4.png
    Greyscale
, in that, 
    PNG
    media_image5.png
    22
    57
    media_image5.png
    Greyscale
 representing a logarithmic magnitude part and 
    PNG
    media_image6.png
    25
    34
    media_image6.png
    Greyscale
representing a phase part of the plurality of logarithmic values (page 3 paragraphs 5-6: phase and amplitude according to the different characteristics which compresses data using various algorithms... the resulting coefficients are logarithmic and divided into small blocks; Figure 3: ModLog)”.  
Regarding Claim 5, which is dependent on claim 4, Ursula et al. (‘848)/Bekooji et al. (‘840) discloses the method of data compression of claim 4. Ursula et al. (‘848) further discloses “the plurality of logarithmic values 
    PNG
    media_image7.png
    21
    87
    media_image7.png
    Greyscale
, representing the first compressed data with the logarithmic magnitude part 
    PNG
    media_image8.png
    23
    58
    media_image8.png
    Greyscale
 and the phase part 
    PNG
    media_image9.png
    22
    27
    media_image9.png
    Greyscale
requiring fewer bits for representing compared to the first data form (page 3 paragraphs 5-6: phase and amplitude according to the different characteristics which compresses data using various algorithms... the resulting coefficients are logarithmic and divided into small blocks; Figure 3: ModLog; page 2 paragraph 9: data compression leads to a lower data rate; page 5 paragraphs 1-2: data compression leads to a lower data rate...the phase is compressed in step 1.4 within the phase compression. With a vector length of 4, a compression degree of cr.sub.P = 32.4 / m is achieved. For very high phase accuracy, compression with zero degree of compression is also provided. Further details on the phase compression are described with reference to FIG. 4)”.  
Regarding Claim 6, which is dependent on claim 4, Ursula et al. (‘848)/Bekooji et al. (‘840) discloses the method of data compression of claim 4. Ursula et al. (‘848) does not explicitly disclose “
Ursula et al. (‘848) does not explicitly disclose “quantizing the logarithmic magnitude part with a third bit width and quantising the phase part with a fourth bit width”.
Bekooji et al. (‘840) relates to data compression in a radar transceiver system. Bekooji et al. (‘840) teaches “quantizing the logarithmic magnitude part with a third bit width and quantising the phase part with a fourth bit width (Figure 3: 310 range bin 2 Exp bit width and Mantissa bit width).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of data compression of Ursula et al. (‘848) with the teaching of Bekooji et al. (‘840) to identify targets more efficiently by reducing memory requirements (Bekooji et al. (‘840) – paragraph 5). In addition, both the prior art references, (Ursula et al. (‘848) and Bekooji et al. (‘840)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, compressing and decompressing radar data via floating-point numbers.  
Regarding independent Claim 7, Ursula et al. (‘848) discloses “a radar system (page 2 paragraph 2: each SAR processing mainly consists of distance compression) comprising: 
digital convertor generating a plurality of samples of a radar signal (page 2 paragraph 1: the received Echoes are converted in frequency (mixed), quadrature demodulated, digitized and in a two-dimensional Echo storage filed; page 4: last paragraph: Figure 1: a block (step 1.1 ) is cut out of a SAR data record...he block comprises at least 512 samples in the distance direction and 1024 samples in azimuth); 
a polar convertor operative to convert the plurality of ranges into corresponding plurality of polar values (page 2 paragraph 6: each SAR processing mainly consists of distance compression... to capture the high dynamics of the data, both Real as well as imaginary part with 32 bits per sample saves; page 4 last paragraph: the complex SAR data are converted from the Cartesian format to polar format); 
a logarithmic (Log) convertor operative to convert the plurality of polar values to plurality of Log values (page 3 paragraphs 5-6: phase and amplitude according to the different characteristics which compresses data using various algorithms... the resulting coefficients are logarithmic and divided into small blocks); and 
storing the plurality of Log values (page 2 first paragraph: the received Echoes are converted in frequency (mixed), quadrature demodulated, digitized and in a two-dimensional Echo storage filed).”  
Ursula et al. (‘848) discloses SAR processing provides data in a complex format. Both a real and an imaginary part are obtained for each point. (See Eq. (1) x = a.cos ϕ + i.a sin ϕ (page 2 paragraph 6). Ursula et al. (‘848) does not explicitly disclose “a range generator generating a plurality of ranges from the plurality of samples.” “an analog to digital convertor (ADC)” generating samples “a memory” storing values.
Bekooji et al. (‘840) relates to data compression in a radar transceiver system. Bekooji et al. (‘840) teaches “a range generator generating a plurality of ranges from the plurality of samples (paragraph 23: Figure 1: The digitized beat signal may then be processed by an FFT 140 (or “range FFT”)...peaks which are produced from this FFT processing may correspond to targets at different ranges (e.g., distances) from the radar)”, “an analog to digital convertor (ADC)” generating samples (paragraph 23: Figure 1: The transmitted signal is reflected against targets and these reflections are received by the RX antenna(s) 114 of the radar systems...beat signal with a low frequency may be obtained after mixing the received signal with the transmitted signal in the RX block 120. This beat signal may be digitized by an analog-to-digital converter (ADC) 130) “a memory” storing values (paragraph 33: implementation consistent with instant disclosure, data processing circuit may include FFT circuitry to compress the representations, which may then be stored in memory. After sufficient data is collected data processing circuitry, such as a microcontroller or specialized computer (e.g., digital signal processor), may read the compressed data from memory).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of data compression of Ursula et al. (‘848) with the teaching of Bekooji et al. (‘840) to identify targets more efficiently by reducing memory requirements (Bekooji et al. (‘840) – paragraph 5). In addition, both the prior art references, (Ursula et al. (‘848) and Bekooji et al. (‘840)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, compressing and decompressing radar data via floating-point numbers.  
Regarding Claim 8, which is dependent on independent claim 7, Ursula et al. (‘848)/Bekooji et al. (‘840) discloses the radar system of claim 7. Ursula et al. (‘848) further discloses “a decompressor operative to convert the plurality of Log values into a plurality of decompressed ranges that corresponds to the plurality of ranges (page 4 paragraph 7: Figure 2: decompression of the data; Figure 3: decompression).” 
Ursula et al. (‘848) does not explicitly disclose “a doppler generator operative to generate plurality of Doppler from the plurality of decompressed ranges; a angle generator operative to generate plurality of angles from the plurality of dopplers.”
Bekooji et al. (‘840) relates to data compression in a radar transceiver system. Bekooji et al. (‘840) teaches “a doppler generator operative to generate plurality of Doppler from the plurality of decompressed ranges (paragraph 33: the decompressed data may then be used to discerning a velocity associated one or more target of interest...decompressed representations of the compressed representations can be used, along with a range-doppler map, to detect targets of interest based on at least two of the following: position, velocity, and angle of direction); and 
a angle generator operative to generate plurality of angles from the plurality of dopplers (paragraph 33: the decompressed data may then be used to discerning a velocity associated one or more target of interest...decompressed representations of the compressed representations can be used, along with a range-doppler map, to detect targets of interest based on at least two of the following: position, velocity, and angle of direction).”  
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of data compression of Ursula et al. (‘848) with the teaching of Bekooji et al. (‘840) to identify targets more efficiently by reducing memory requirements (Bekooji et al. (‘840) – paragraph 5). In addition, both the prior art references, (Ursula et al. (‘848) and Bekooji et al. (‘840)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, compressing and decompressing radar data via floating-point numbers.  
Regarding Claim 9, which is dependent on independent claim 8, Ursula et al. (‘848)/Bekooji et al. (‘840) discloses the radar system of claim 8. Ursula et al. (‘848) does not explicitly disclose “a first number of bits representing each range in the plurality of ranges is higher than the second number of bits representing the Log values.”
Bekooji et al. (‘840) relates to data compression in a radar transceiver system. Bekooji et al. (‘840) teaches “a first number of bits representing each range in the plurality of ranges is higher than the second number of bits representing the Log values (Figure 3: 310 range bin 1 Exp bit width is less than Mantissa bit width)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of data compression of Ursula et al. (‘848) with the teaching of Bekooji et al. (‘840) to identify targets more efficiently by reducing memory requirements (Bekooji et al. (‘840) – paragraph 5). In addition, both the prior art references, (Ursula et al. (‘848) and Bekooji et al. (‘840)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, compressing and decompressing radar data via floating-point numbers.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mani et al. (US 2017/0054449 A1) describes methods and apparatus for compression of radar signals in radar systems...a radar system is provided that includes a compression component configured to compress blocks of range values to generate compressed blocks of range values (paragraph 6); block floating point (BFP) compression of radar data after the 1D FFT is performed is provided. Block floating point representations in signal processing increase the dynamic range that can be represented by a limited number of bits...a block floating point representation can cover a wide dynamic range while maintaining a reduced accuracy of signal data...in a typical block floating point representation, a block of samples is represented as an exponent common to each sample and a mantissa for each sample...the common exponent is determined for the block of samples based on the largest magnitude sample in the block. In some instances, the mantissa for each sample in the group is represented by the number of bits that accommodates the mantissa of the largest sample. In other instances, the size of the mantissa is fixed based on the desired accuracy and compression size...in such instances, the mantissa for each sample is the k most significant bits of each sample beginning with the most significant one bit in the sample, where k is the desired mantissa size (paragraph 32).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648